PER CURIAM.
We granted certiorari and have heard oral argument. The decisions under review are Gian-Cursio v. State, and Epstein v. State, Fla.App., 180 So.2d 396. Our study of the record and briefs leads us to conclude that there is no jurisdictional conflict of decisions and that the writ was therefore improvidently issued and should be discharged. See, Hampton v. State, 50 Fla. 55, 39 So. 421, and, State v. Heines, 144 Fla. 272, 197 So. 787.
It is so ordered.
THORNAL, C. J., and O’CONNELL, CALDWELL, ERVIN and SEBRING (Ret.), JJ., concur.
ROBERTS, J., dissents with opinion.
DREW, J., dissents and agrees with ROBERTS, J.